

116 HR 329 IH: Accountability for Government Officials Act of 2019
U.S. House of Representatives
2019-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 329IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2019Mr. Ted Lieu of California introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to provide a criminal penalty for certain Federal officers
			 and employees using their public office for private gain, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Accountability for Government Officials Act of 2019. 2.FindingsCongress finds the following:
 (1)During his time as Administrator of the Environmental Protection Agency, Scott Pruitt faced more than 12 separate ethics investigations including by the Environmental Protection Agency Inspector General, the Committee on Oversight and Government Reform of the House of Representatives, the Executive Office of the President, the Government Accountability Office, and the U.S. Office of Special Counsel.
 (2)On October 2, 2017, the Department of the Interior’s Inspector General confirmed they were investigating Secretary Ryan Zinke’s taxpayer-funded flights, including $12,375 on a chartered flight from Las Vegas to Montana where he spoke to a hockey team that is owned by one of Secretary Zinke’s largest political donors.
 (3)On March 14, 2018, CNN reported that Secretary of Housing and Urban Development Ben Carson knew about a dining set worth $31,000 that was ordered for Carson’s office, knowledge of which he had previously denied.
 (4)On March 20, 2018, it was publicly reported that Scott Pruitt secured a sub-market lease for a Washington, DC, condominium owned by the wife of a lobbyist who represented clients with matters pending before the Environmental Protection Agency, and told the Washington Examiner that he was dumbfounded that that’s controversial.
 (5)On April 4, 2018, the New York Times reported that Scott Pruitt used a loophole in the Safe Water Drinking Act to give raises to his aides that had been explicitly denied by the White House.
 (6)On April 16, 2018, the Washington Post reported that Scott Pruitt had spent nearly $3,000,000 of taxpayer funds on security and travel since taking office in February 2017.
 (7)On April 26, 2018, Politico reported that Scott Pruitt spent over $105,000 of taxpayer funds on first-class flights, citing since-debunked threats to his personal security.
 (8)On June 5, 2018, the Washington Post reported that Scott Pruitt used official channels to pressure Chick-fil-A Chief Executive Officer Dan Cathy into securing a restaurant franchise for his wife.
 (9)On June 6, 2018, the Washington Post reported that Scott Pruitt forced aides to help him secure a used Trump Home Luxury Plush Euro Pillow Top.
 (10)On June 8, 2018, the Washington Post reported that Scott Pruitt forced his security detail to help him acquire high-end hand lotion and to pick up his dry cleaning.
 (11)On July 2, 2018, the Washington Post reported that Scott Pruitt recruited a staff member to help his wife find a job, the salary for which he stipulated should be no less than $200,000.
 (12)On July 5, 2018, Scott Pruitt resigned amid myriad scandals and massive public pressure. (13)On July 13, 2018, Forbes reported on Wilbur Ross’ massive conflicts of interest, including having taken meetings with a trade association whose members included a car manufacturer whose investors included Ross himself. The same report noted that Wilbur Ross took meetings with companies whose investors included his wife.
 (14)On July 13, 2018, The New York Times reported that Tom Price repeatedly violated government travel rules, wasting at least $314,000 of taxpayer funds by using chartered jets and military air travel instead of commercially available flights.
			3.Use of public office for private gain
 (a)In generalChapter 93 of title 18, United States Code, is amended by adding at the end the following:  1925.Use of public office for private gain (a)Use for private gainWhoever, being a covered Federal officer or employee, uses his public office for—
 (1)his own private gain; (2)the endorsement of any product, service or enterprise; or
 (3)the private gain of a friend, relative, or a person with whom the covered Federal officer or employee is affiliated in a nongovernmental capacity, including a nonprofit organization of which the covered Federal officer or employee is an officer or member, and a person with whom the employee has or seeks employment or business relations,
							shall be fined under this title, imprisoned not more than one year, or in the case of a willful
 violation, not more than 5 years, or both.(b)CoercionWhoever, being a covered Federal officer or employee, uses or permits the use of his Government position or title or any authority associated with his public office in a manner that is intended to coerce or induce another person, including a subordinate, to provide any benefit, financial or otherwise, to himself or to a friend, relative, or person with whom the covered Federal officer or employee is affiliated in a nongovernmental capacity, shall be fined under this title, imprisoned not more than one year, or in the case of a willful violation, not more than 5 years, or both.
 (c)Covered Federal officer or employeeFor purposes of this section, the term covered Federal officer or employee means any of the following officers or employees of the Federal Government: (1)Assistant to the President for National Security Affairs.
 (2)Assistant to the President and Chief of Staff. (3)Assistant to the President and Deputy Chief of Staff.
 (4)Assistant to the President and Deputy Chief of Staff for Communications (or Director of Communications).
 (5)Assistant to the President and Press Secretary. (6)Senior Advisor to the President.
 (7)Assistant to the President and Staff Secretary. (8)Assistant to the President for Homeland Security and Counterterrorism.
 (9)Assistant to the President and Counselor to the President. (10)Director of the National Economic Council.
 (11)Director of the Domestic Policy Council. (12)Assistant to the President and Chief of Staff or Deputy Chief of Staff to the Vice President.
 (13)Special Assistant to the President and Director of Communications for the Vice President. (14)Press Secretary to the Vice President.
 (15)Senior Advisor to the Vice President. (16)Deputy Assistant to the President and National Security Advisor or Deputy National Security Advisor to the Vice President.
 (17)Deputy Assistant to the President and Counselor to the Vice President. (18)Assistant to the President and White House Counsel.
 (19)Director of the Office of Management and Budget. (20)Any officer or employee whose appointment is made by the President by and with the advice and consent of the Senate..
 (b)Clerical amendmentThe table of sections for chapter 93 of title 18, United States Code, is amended by inserting after the item related to section 1924 the following:
				
					
						1925. Use of public office for private gain. .
			